Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 1 of 56 PageID: 559




                   UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY
                         CAMDEN VICINAGE

 James E. Marina (N.J. Bar No. 050791996)
 KIRKLAND & ELLIS LLP
 601 Lexington Avenue
 New York, New York 10022
 Telephone: (212) 446-4800
 Facsimile: (212) 446-4900



  GENERAL MOTORS LLC,
  GENERAL MOTORS COMPANY,               CASE NO. 1:20-cv-12659-RBK-KMB

                   Plaintiffs,          The Honorable Robert B. Kugler
        against

  JOSEPH ASHTON,                        PLAINTIFFS’ RESPONSE TO
                                        DEFENDANT’S MOTION TO
                   Defendant.           DISMISS
Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 2 of 56 PageID: 560




                                           TABLE OF CONTENTS

 INTRODUCTION .................................................................................................... 1

 GM’S ALLEGATIONS ........................................................................................... 4
          A.       Ashton’s UAW Role and Service on GM’s Board. .............................. 5

          B.       Ashton Pleads Guilty to Embezzling GM Funds While Serving
                   as a Director on GM’s Board. ............................................................... 7

          C.       In Exchange for Bribes, Ashton Denies GM Structural Benefits
                   and Funnels GM’s Confidential Information to FCA. .......................... 9

 PROCEDURAL BACKGROUND ....................................................................... 12

 ARGUMENT .......................................................................................................... 16

 I.       Collateral Estoppel Does Not Bar GM’s Claims. ..................................... 20

 II.      GM’s Claims Easily Clear The “Plausibility” And “Particularity”
          Bars. .............................................................................................................. 25

          A.       GM Plausibly Alleges That Ashton Accepted Kickbacks and
                   Disclosed Proprietary Information to a Competitor. ........................... 26

          B.       GM’s Foreign Account Allegations Satisfy Rule 9(b)........................ 31

 III.     GM Has Stated Actionable Fraud Claims Against Ashton. .................... 35
          A.       GM’s Fraud Claims Against Ashton Are Straightforward. ................ 35

          B.       GM Sufficiently Alleged that Ashton Made Fraudulent
                   Misrepresentations and Omissions. ..................................................... 36

          C.       GM Adequately Alleges that Ashton’s Fraudulent Conduct
                   Caused GM’s Injuries.......................................................................... 40

          D.       GM’s Fraud Damages are not Speculative.......................................... 42

 IV.      GM’s Breach of Fiduciary Duty Claims are Timely. ............................... 44

          A.       Ashton Ignores, and Thus Has Waived any Challenge to, GM’s
                   Extensive Fraudulent Concealment Allegations. ................................ 45


                                                               i
Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 3 of 56 PageID: 561




         B.       The 1AC Sufficiently Alleges Fraudulent Concealment. ................... 46

 CONCLUSION....................................................................................................... 49




                                                          ii
Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 4 of 56 PageID: 562




                                     TABLE OF AUTHORITIES

 CASES
 Aiellos v. Zisa,
   2009 WL 3486301 (D.N.J. Oct. 20, 2009)...........................................................45
 Am. Sanitary Sales Co. v. State, Dep’t of Treasury, Div. of Purchase & Prop.,
   429 A.2d 403 (N.J. App. Div. 1981) ....................................................................47
 Ashcroft v. Iqbal,
   556 U.S. 662 (2009) ...................................................................................... 23, 29
 Bagic v. Univ. of Pittsburgh,
   773 F. App’x 84 (3d Cir. 2019) .............................................................................5
 Caspersen as Tr. for Samuel M.W. Caspersen Dynasty Tr. v. Oring &
   Searchlight Minerals Corp.,
   441 F. Supp. 3d 23 (D.N.J. 2020) ................................................................ passim
 Christidis v. First Pa. Mortg. Tr.,
   717 F.2d 96 (3d Cir. 1983) ...................................................................................36
 Churchill Downs v. NLR Entm’t, LLC,
   No. CV143342KMMAH, 2017 WL 899927 (D.N.J. Mar. 6, 2017) ...................46
 City of Millville v. Rock,
   683 F. Supp. 2d 319 (D.N.J. 2010) ......................................................................38
 Cobra Enters., LLC v. All Phase Servs., Inc.,
   2020 WL 2849892 (D.N.J. June 1, 2020) ............................................................50
 David v. Wells Fargo Fin. Inc.,
   2008 WL 11510645 (D.N.J. Dec. 18, 2008) ........................................................22
 Deborah Heart & Lung Ctr. v. Penn Presbyterian Med. Ctr.,
   2011 WL 6935276 (D.N.J. Dec. 30, 2011) ..........................................................32
 Doe v. Hesketh,
   828 F.3d 159 (3d Cir. 2016).................................................................................20
 Doe v. Univ. of Scis.,
   961 F.3d 203 (3d Cir. 2020) ............................................................................ 5, 29
 Dry Cleaning & Laundry Inst. of Detroit, Inc. v. Flom’s Corp.,
   841 F. Supp. 212 (E.D. Mich. 1993) ....................................................................52
 Finderne Mgmt. Co. v. Barrett,
   955 A.2d 940 (N.J. App. Div. 2008) ....................................................................46


                                                         iii
Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 5 of 56 PageID: 563




 Hunt Const. Grp., Inc. v. Farina,
   No. CIV. 11-4933 FSH PS, 2012 WL 72286 (D.N.J. Jan. 10, 2012) ..................34
 In re Chung-Hwan Kim,
    2018 WL 671467 (Bankr. D.N.J. Jan. 31, 2018) .................................................21
 In re Doctoroff,
    133 F.3d 210 (3d Cir. 1997).................................................................................21
 In re Fruehauf Trailer Corp.,
    250 B.R. 168 (D. Del. 2000) ................................................................................33
 In re Hawkins,
    231 B.R. 222 (D.N.J. 1999) .................................................................................22
 In re MacGregor Sporting Goods, Inc.,
    199 B.R. 502 (Bankr. D.N.J. 1995) .....................................................................53
 In re Mercedes-Benz Anti-Tr. Litig.,
    157 F. Supp. 2d 355 (D.N.J. 2001) ......................................................................51
 Kauffman v. Moss,
   420 F.2d 1270 (3d Cir. 1970)...............................................................................26
 Khosla Ventures, LLC v. Rolls-Royce Canada Ltd.,
   2012 WL 1344822 (D.N.J. Apr. 16, 2012) ..........................................................49
 Lerner v. Fleet Bank, N.A.,
   459 F.3d 273 (2d Cir. 2006).......................................................................... 25, 26
 McConkey v. AON Corp.,
  804 A.2d 572 (N.J. App. Div. 2002) ....................................................................47
 McDermott v. Clondalkin Grp., Inc.,
  649 F. App’x 263 (3d Cir. 2016) .........................................................................37
 Morris Assocs., Inc. v. DiStefano,
  2012 WL 2019083 (Mich. App. June 5, 2012) ....................................................40
 N. Am. Commun., Inc. v. InfoPrint Sols. Co., LLC,
   817 F. Supp. 2d 642 (W.D. Pa. 2011) ..................................................................53
 Nat’l Med. Imaging, LLC v. U.S. Bank, N.A.,
   2019 WL 4076768 (E.D. Pa. Aug. 28, 2019) ......................................................22
 Plastic Surgery Ctr., P.A. v. Aetna Life Ins. Co.,
   967 F.3d 218 (3d Cir. 2020) ............................................................................ 5, 32
 Santiago v. Warminster Twp.,
   629 F.3d 121 (3rd Cir. 2010) ...............................................................................29

                                                        iv
Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 6 of 56 PageID: 564




 Schechter v. Hyundai Motor Am.,
   2019 WL 3416902 (D.N.J. July 29, 2019), reconsideration denied,
   2020 WL 1528038 (D.N.J. Mar. 31, 2020)..........................................................38
 Stanley Co. of America v. Hercules Powder Co.,
   108 A.2d 616 (N.J. 1954) .....................................................................................46
 State Farm Mut. Auto. Ins. Co. v. Pointe Physical Therapy, LLC,
   107 F. Supp. 3d 772 (E.D. Mich. 2015)...............................................................51
 Townsend v. Pierre,
   110 A.3d 52 (N.J. 2015) .......................................................................................43
 Triton Const. Co., Inc. v. E. Shore Elec. Servs., Inc.,
   2009 WL 1387115 (Del. Ch. May 18, 2009), aff’d,
   988 A.2d 938 (Del. 2010) ....................................................................................40
 United States v. Kensington Hosp.,
   760 F. Supp. 1120 (E.D. Pa. 1991) ......................................................................34
 Zemel v. Korchmar,
   2020 WL 6391193 (D.N.J. Oct. 30, 2020)...........................................................50

 STATUTES
 18 U.S.C. § 1962(b)-(d) ...........................................................................................13
 Mich. Civ. Law § 600.5855 .............................................................................. 45, 46




                                                          v
Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 7 of 56 PageID: 565




                                INTRODUCTION
       This case involves straightforward claims for breach of fiduciary duty and

 fraud. Defendant Joseph Ashton was a long-time official at the International Union,

 United Automobile, Aerospace, and Agricultural Implement Workers of America

 (“UAW”), former head of the UAW’s GM Department, and former director on GM’s

 Board. In a criminal plea agreement, Ashton admitted that while serving on GM’s

 Board, he engineered a years-long scheme to embezzle money from the GM-funded

 UAW-GM Center for Human Resources (“CHR”). That plea agreement and a

 recently discovered bribery scheme perpetuated by GM’s competitor, FCA US LLC

 (“FCA”) and Fiat Chrysler Automobiles N.V. (“FCA NV”) form the basis of this

 lawsuit, in which GM seeks to recover the damages that Ashton wrought upon it.

 GM’s First Amended Complaint (Dkt. 7, the “1AC”) readily clears the low bar for

 adequately stating claims of fraud and breach of fiduciary duty. Ashton’s motion to

 dismiss contends otherwise only by repeatedly ignoring large portions of the 1AC

 and mischaracterizing GM’s claims and related litigation.

       Ashton and two co-conspirators, Michael Grimes and Jeffery Pietrzyk, served

 on the CHR’s board. As each has admitted in criminal plea agreements, they abused

 their positions by, among other things, inflating contracts and demanding hundreds

 of thousands of dollars in kickbacks from vendors. The CHR funds should have

 been used to educate and train GM’s employees. Instead, Ashton and his co-
Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 8 of 56 PageID: 566




 conspirators used the inflated vendor payments to line their own pockets. Ashton

 continued to receive these illegal kickbacks after he joined GM’s Board in 2014,

 with the bribes continuing until at least 2016.

       Despite knowing of his years-long scheme to embezzle funds contributed by

 GM, and despite intentionally causing GM to unwittingly provide over-priced

 payments at the CHR while serving as a director on GM’s Board, Ashton never

 disclosed the kickback scheme to anyone at GM. Instead, he both lied about and

 concealed the scheme, ensuring that GM continued to fund the fraudulent CHR

 budgetary requests while paying Ashton hundreds of thousands of dollars in

 compensation. It is difficult to conceive of a more clear-cut case of breach of

 fiduciary duty and fraud than concealing from your employer a criminal scheme to

 embezzle money from it and collecting kickbacks while serving on its Board of

 Directors. That is especially true given that these facts are just that—facts—not

 merely GM’s allegations. Ashton and his co-conspirators have pled guilty and

 admitted to their participation in that scheme. As a result, Ashton will serve nearly

 three years in prison for committing these crimes.

       Yet, Ashton’s wrongdoing went beyond the facts he admitted in his plea

 agreement. GM recently uncovered his role in another scheme to harm GM. The

 United States Attorney for the Eastern District of Michigan has been conducting a

 wide-ranging investigation into corruption by and between FCA and FCA NV on



                                           2
Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 9 of 56 PageID: 567




 the one hand and certain former UAW leaders on the other. As has been repeatedly

 admitted, starting no later than July 2009, FCA and FCA NV paid millions of dollars

 in “prohibited payments and things of value to UAW officers and UAW employees”

 to gain labor advantages. FCA and FCA NV authorized these bribes specifically to

 harm GM and advance their long-term goal of forcing higher costs and a merger on

 GM. GM had no way to know of Ashton’s involvement in FCA and FCA NV’s

 bribery scheme until very recently when GM, through investigation of its counsel,

 discovered that FCA and FCA NV had likely compensated Ashton through accounts

 in the Cayman Islands and Japan. In exchange for those illicit payments, Ashton

 abused his position as Vice President of the UAW’s GM Department and as a

 director on GM’s Board. First, as Vice President of the UAW’s GM Department,

 Ashton denied GM specific structural labor concessions it should have otherwise

 received through pattern bargaining but for FCA and FCA NV’s bribes. Second, as

 a director on GM’s board, Ashton accessed and funneled GM’s highly confidential

 information to the UAW, FCA, and FCA NV. Ashton never disclosed and in fact

 concealed this criminal scheme and his role in it from GM.

       Having discovered that Ashton actively participated in two criminal schemes

 to harm GM while serving on its Board, GM brought suit alleging breach of fiduciary

 duty and fraud. Ashton’s response to those allegations is remarkable. Just eleven

 months after pleading guilty to a scheme to embezzle money funded by GM and



                                         3
Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 10 of 56 PageID: 568




 take kickbacks while on GM’s Board, Ashton describes GM’s allegations as “half-

 baked” and based on “facts [that] exist only in the fevered imaginations of its

 lawyers.” (Dkt. 17-1, Ashton’s Brief in Support of Motion to Dismiss (“Br.”) at 1.)

 In reality, GM’s detailed and well-founded allegations are largely based on Ashton

 and his co-conspirators’ criminal plea agreements. And Ashton’s claim that “GM’s

 pleadings cannot be taken at face value” (Br. 13) contradicts the bedrock rule that

 “accepting at face value the allegations within the complaint is precisely what a court

 is required to do at the motion-to-dismiss stage.” Caspersen as Tr. for Samuel M.W.

 Caspersen Dynasty Tr. v. Oring & Searchlight Minerals Corp., 441 F. Supp. 3d 23,

 37 n.5 (D.N.J. 2020). Ashton’s motion to dismiss relies on mischaracterizations of

 GM’s allegations and tries to distract from the undeniable fact that Ashton’s

 admitted criminal wrongdoing harmed GM. The motion should be denied in its

 entirety.

                               GM’S ALLEGATIONS
        Ashton’s Motion downplays his criminal conduct. Much as Ashton may like

 this Court to believe that his wrongdoing was limited to the “watch kickback

 scheme” to which he pled guilty to federal charges, GM’s allegations in the 1AC

 implicate Ashton in multiple criminal schemes dating to at least 2009. And on a

 motion to dismiss, the Court must “accept as true all factual allegations in the

 complaint and view those facts in the light most favorable to the [plaintiff].” Doe v.



                                           4
Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 11 of 56 PageID: 569




 Univ. of Scis., 961 F.3d 203, 208 (3d Cir. 2020). Ashton’s claims that he was not

 involved in some of the schemes thus must be left for summary judgment and/or

 trial, and his repeated efforts to draw inferences against GM get the pleading

 standard exactly backward. “[E]ven assuming a different inference is also plausible,

 at the motion to dismiss stage, [the Court] must view the allegations in the light most

 favorable to the [plaintiff] and draw all reasonable inferences in the [plaintiff’s]

 favor.” Plastic Surgery Ctr., P.A. v. Aetna Life Ins. Co., 967 F.3d 218, 233 (3d Cir.

 2020); accord Bagic v. Univ. of Pittsburgh, 773 F. App’x 84, 88-89 (3d Cir. 2019)

 (“When considering a motion to dismiss, a district court cannot weigh competing

 inferences and forgo drawing a reasonable one in the plaintiff’s favor.”). Applying

 those settled principles, the 1AC readily clears the low bar of plausibly pleading that

 Ashton defrauded, and breached his duty of loyalty to, GM.

       A.     Ashton’s UAW Role and Service on GM’s Board.

       Ashton was a longtime UAW member who eventually became Vice President

 of the UAW’s GM Department, a position he occupied from 2010 to 2014, when he

 joined GM’s Board. (1AC ¶ 58.) As a UAW Vice President, Ashton had primary

 oversight for negotiating and implementing collective bargaining agreements

 (“CBAs”) between the UAW and GM and influencing the terms of the UAW’s

 CBAs with FCA. (Id. ¶ 31.)




                                           5
Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 12 of 56 PageID: 570




        In 2014, Ashton was tapped to join GM’s Board of Directors by the UAW

 Trust1 (at the direction of UAW President Dennis Williams), which had the right to

 appoint one representative to GM’s Board. (Id. ¶ 33.) Ashton served on GM’s Board

 from 2014 to December 2017. (Id.) When he joined the Board, Ashton received an

 orientation on his rights and obligations as a director and signed an agreement to

 comply with his fiduciary duties to GM. (Id. ¶ 34.) In written director questionnaires

 that Ashton completed each year from 2014 to 2017, Ashton repeatedly represented

 in writing that:

           • He had no “business or financial interests or relationships” with a
             company selling goods in the vehicle manufacturing industry;

           • He had not received or been offered anything of value in consideration
             for his Board service;

           • He would “maintain the confidentiality of information provided to
             [him] in [his] capacity as a director of GM”;

           • There was no “special arrangement or understanding between [him]
             and any other person pursuant to which” he was nominated to the
             Board; and

           • He adhered to GM’s Code of Conduct, which, among other things,
             prohibits bribery and receiving improper payments.

 (Id. ¶¶ 34, 119, 128.)


 1
     The UAW Trust was established as a result of the 2007 CBAs between the UAW,
     FCA, GM, and Ford, which assigned retiree health care liabilities to an
     independent Voluntary Employee Beneficiary Association. Pursuant to the
     restructuring following the 2008 financial crisis, the UAW Trust obtained the
     right to appoint a director to GM’s Board. (1AC at ¶ 9 n.2.)


                                           6
Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 13 of 56 PageID: 571




       B.    Ashton Pleads Guilty to Embezzling GM Funds While Serving as a
             Director on GM’s Board.
       The CHR’s primary purpose is to educate and train GM’s domestic union

 workforce. (Id. ¶ 20.) It is governed by an eight-director board, with four members

 appointed by GM and four by the UAW. (Id.) Under the terms of its CBA with the

 UAW, GM funds the CHR. (Id. ¶ 53.) GM is the sole source of funding for the

 CHR. (Id. ¶ 3.)

       Ashton served on the CHR’s Executive Board, where he wielded substantial

 influence over the CHR’s operations. (Id. ¶ 32.) In 2019, the federal government

 unsealed several indictments against Ashton and his co-conspirators. On August 14,

 2019, Grimes, who served with Ashton at the UAW and on the CHR Board, was

 charged with conspiracy to commit wire fraud and money laundering. (Id. ¶ 38.)

 Charges followed against Pietrzyk, Ashton’s top aide at the UAW and CHR, the next

 month, and against Ashton two months after that. (Id. ¶¶ 41, 43.) All three have

 pled guilty and admitted their participation in the scheme. (Id. ¶¶ 9, 40, 42.)

 Through those indictments and plea agreements, GM learned that Ashton hatched

 and executed a criminal scheme involving the CHR. (Id. ¶ 37.) Before the

 indictments were unsealed, GM had no previous knowledge of the kickback scheme

 or Ashton’s involvement. (Id.)

       Through the CHR scheme, Ashton and his co-conspirators abused their

 positions at the CHR to get rich. They deceptively solicited, influenced, and


                                         7
Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 14 of 56 PageID: 572




 obtained contracts for CHR vendors to provide clothing and other items to UAW

 members. (Id. ¶ 38.) In return, they “demanded and accepted from [CHR vendors]

 hundreds of thousands of dollars in bribes and kickbacks in the form of cash, checks,

 and other things of value.” (Id.)

       For example, in 2011, Ashton proposed that the CHR purchase 50,000 “Team

 UAW-GM” jackets for all plant employees. (Id. ¶ 44.) Grimes recommended a

 specific vendor as the sole source for the contract. (Id.) After the vendor won the

 contract, Pietrzyk directed Grimes to demand approximately $300,000 in kickbacks

 from the vendor for Ashton. (Id.) The vendor agreed to pay it, and Ashton received

 the $300,000; he paid Pietrzyk approximately $30,000 of that amount. (Id.)

       In 2010, Ashton convinced an associate to loan $250,000 to a construction

 company. (Id. ¶ 46.) When the company stopped paying the loan, Ashton proposed

 that his associate could recoup the loan money by forming a company to sell watches

 to the CHR. (Id.) The associate took Ashton’s advice, formed a company (USA

 Countrywide), and located a subcontractor to manufacture 58,000 watches. (Id.

 ¶ 47.) Ashton negotiated and approved USA Countrywide’s purchase of the watches

 from the subcontractor for approximately $2.3 million. He then directed USA

 Countrywide to submit an inflated bid to the CHR of almost $4 million and used his

 position at the CHR to ensure that it (using funding from GM) awarded the contract

 to USA Countrywide. (Id.) Then, in May 2013, Ashton demanded $250,000 as a



                                          8
Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 15 of 56 PageID: 573




 kickback for the contract. (Id. ¶ 48.) Ashton also directed USA Countrywide to pay

 kickbacks to Pietrzyk, fraudulently described as “antique furniture” or “furniture” in

 the memo line to conceal the criminal kickbacks. (Id.)

       Kickbacks were personally delivered in cash to Ashton’s New Jersey home

 from May 2013 through early 2015—after Ashton joined GM’s Board. (Id. ¶ 50.)

 Ashton continued receiving kickbacks in the form of checks through 2016, while

 serving on GM’s Board. (Id.)

       Ashton never disclosed the kickback scheme to anyone at GM. (Id. ¶ 51.)

 Ashton and his co-conspirators affirmatively concealed the scheme through

 fraudulent checks, sham vendors, and other fraudulent means. (Id. ¶¶ 102-05.)

       C.     In Exchange for Bribes, Ashton Denies GM Structural Benefits and
              Funnels GM’s Confidential Information to FCA.

       Beginning in 2009, FCA and FCA NV gave millions of dollars to UAW

 officials to obtain advantages for FCA and secure disadvantages for GM in

 negotiating and implementing CBAs. (Id. ¶¶ 4, 55, 75-99.) More than a dozen

 criminal plea agreements reveal that network of bribery. The scheme targeted GM

 in two ways. First, in return for its bribes, FCA obtained labor cost advantages while

 ensuring such advantages were denied to GM that GM otherwise would have

 obtained through pattern bargaining. (Id. ¶ 73.) Second, in 2015, FCA and its CEO,

 Sergio Marchionne, leveraged their bribery scheme to harm GM and assist FCA NV

 in trying to force a merger with GM. (Id. ¶¶ 75, 99-100.) As part of their scheme,


                                           9
Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 16 of 56 PageID: 574




 FCA and FCA NV induced the UAW to select FCA as the “target” company during

 2015 CBA negotiations. (Id. ¶ 92.) Then, weaponizing the UAW’s longstanding

 practice of pattern bargaining, FCA negotiated a CBA that was designed to and did

 impose (through the economic power of pattern bargaining) enormous costs on GM.

 (Id. ¶¶ 99-100.) The final CBA cost GM about $1 billion more than the deal GM

 believed it had reached with the UAW before the UAW corruptly selected FCA as

 the lead. (Id. ¶ 100.)

        GM very recently learned additional information regarding Ashton’s

 participation in FCA and FCA NV’s bribery scheme. Ashton and/or his “charity”

 hold accounts in the Cayman Islands (Cayman National Bank) and Japan (Shinsei

 Bank).2 (Id. ¶ 57.) FCA NV compensated a broad network of FCA and UAW

 executives through foreign bank accounts including past UAW President Dennis

 Williams (UAW Officer 2010-2018), (id. ¶ 58), who was a key participant in FCA’s

 bribery scheme. The fact that Ashton, too, holds foreign accounts shows how FCA

 and Ashton were able to conceal his involvement in FCA’s scheme.

        Ashton’s role in the scheme was twofold. First, as Vice President of the

 UAW’s GM Department, Ashton could directly influence and control the labor

 relations between GM and the UAW. (Id. ¶ 71.) Ashton thus ensured that GM did


 2
     Numerous former UAW officers used charities as a vehicle to conceal prohibited
     payments from FCA and FCA NV. (1AC at ¶¶ 21, 107(c).)


                                         10
Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 17 of 56 PageID: 575




 not receive the same labor advantages as FCA. (Id.) Under Ashton’s direction, FCA

 was provided and GM was denied certain structural programs, including genuine

 support from UAW leaders for GM’s manufacturing efficiency program, Global

 Manufacturing System (“GMS”); manipulation of contractual limits on Tier Two

 and temporary employees; support for FCA’s “long-term business plan”; and other

 “side letter” agreements between FCA and the UAW. (Id.)

       Second, Ashton acted clandestinely on FCA’s behalf from inside GM’s

 Boardroom. (Id. ¶¶ 33-34; 90.) Through his membership on the GM Board and his

 close relationship with the UAW, Ashton provided the UAW, FCA, and FCA NV

 with unparalleled access on both sides of GM’s CBA negotiations. (Id. ¶ 90.) In

 2015, for example, Ashton had access to extensive information concerning, among

 other things, negotiation strategy and progress in connection with GM’s labor

 negotiations and GM’s consideration of and response to merger inquiries from FCA

 NV. (Id.) He received detailed information on GM’s actual performance and goals

 for 2015, as well as early information concerning what GM viewed as the greatest

 risks in upcoming CBA negotiations, and he was privy to specific discussions

 concerning FCA’s merger proposal, including detailed defense strategies. (Id.)

 Ashton passed GM’s confidential information to corrupt UAW leaders and FCA and

 FCA NV executives, including confidential information concerning FCA’s merger




                                        11
Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 18 of 56 PageID: 576




 proposal as well as GM’s strategies and positions regarding 2015 CBA negotiations.

 (Id. ¶¶ 77, 91.)

       In 2017, after an unsealed indictment against corrupt FCA executive Alphons

 Iacobelli revealed FCA and FCA NV’s years-long pattern of bribing UAW officials,

 GM sought to interview Ashton. (Id. ¶¶ 35-36.) GM policy required Ashton to

 submit to the interview, but he refused and hired criminal counsel. (Id. ¶ 36.)

 Shortly thereafter, in December 2017, Ashton resigned from GM’s Board. (Id.)

                        PROCEDURAL BACKGROUND

       In July 2017, the federal government began unsealing indictments, starting

 with Iacobelli’s, that revealed the years-long pattern of corruption and racketeering

 activity conducted by FCA and certain UAW leaders. (Id. ¶ 35.) To date, more than

 a dozen FCA and UAW officials have been criminally charged, and every one of

 them has pleaded guilty. Officials have admitted to numerous racketeering acts,

 including millions of dollars in bribes designed to corrupt the negotiation,

 implementation, and administration of the collective bargaining process. (Id. ¶¶ 2,

 4.)

       In November 2019, GM sued FCA, FCA NV, and certain individual

 defendants in the United States District Court for the Eastern District of Michigan

 related to their bribery scheme (General Motors LLC v. FCA, Case No. 19-cv-13429

 (E.D. Mich.), the “RICO Action”). (Id. ¶ 56.) The RICO Action alleged five causes



                                          12
Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 19 of 56 PageID: 577




 of action, including violations of the RICO Act, see 18 U.S.C. § 1962(b)-(d), and

 claims of unfair competition and civil conspiracy under Michigan law. Ashton was

 not a defendant in that suit. (Id.)

       The RICO Action was assigned to the Honorable Paul D. Borman, who denied

 GM discovery and declined to exercise supplemental jurisdiction over GM’s state

 law claims. Judge Borman also publicly described GM’s lawsuit as a “waste of time

 and resources” and a “huge legal distraction,” and ordered the parties’ CEOs to

 personally meet without counsel and settle the case within one week’s time—an

 order the Sixth Circuit vacated shortly thereafter through a writ of mandamus.

 Within days of the mandamus, Judge Borman then dismissed GM’s RICO claims

 with prejudice on the sole ground that GM had failed to plead sufficient facts to show

 Defendants’ RICO violations proximately caused GM’s injuries.

       GM timely moved to alter or amend the judgment, seeking, inter alia, to

 amend its complaint based on newly discovered evidence that supported its claim

 that defendants’ racketeering scheme was directly and intentionally designed to, and

 did, harm GM. In particular, ongoing investigations had revealed a network of

 hidden offshore accounts used to funnel millions of dollars in bribes—including

 accounts for Ashton as well as Iacobelli, who succeeded in infiltrating GM shortly

 after he abruptly resigned from FCA, and former UAW President Williams, who had

 hand selected (on the UAW Trusts’ behalf) Ashton for service on GM’s Board as



                                          13
Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 20 of 56 PageID: 578




 the UAW Trust’s designee. Judge Borman denied the motion, concluding that

 “GM’s newly discovered evidence does not create a reasonable inference that FCA

 was bribing individuals to infiltrate GM as part of a scheme to directly harm GM,

 and, therefore, does not change the conclusion that GM’s alleged injuries were not

 proximately caused by FCA’s alleged RICO violations.” GM has appealed Judge

 Borman’s order dismissing its RICO claims and his refusal to grant leave to amend

 the complaint even once. That appeal is currently pending before the Sixth Circuit.

        After Judge Borman declined to exercise supplemental jurisdiction over GM’s

 state law claims, GM filed new lawsuits asserting state law claims against FCA, FCA

 NV, Iacobelli, and Durden in Michigan state court, asserting claims for fraud, breach

 of fiduciary duty, and unfair competition (the “Michigan Action”).3 GM also filed

 this lawsuit asserting state law claims against Ashton, who resides in New Jersey.

 The Michigan Action asserts that Iacobelli defrauded GM and breached his fiduciary

 duty to GM by obtaining employment with GM and passing its confidential

 information to FCA and FCA NV in exchange for bribes held in foreign accounts.

        FCA sought to remove the Michigan Action to federal court, asserting, inter

 alia, that GM’s claims against Iacobelli and Durden were fraudulently joined and



 3
     To avoid confusion between the state and federal cases in Michigan, this
     Response refers to decisions in the RICO Action as being made by Judge Borman
     or the “RICO Court.”


                                          14
Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 21 of 56 PageID: 579




 should be dismissed. In so doing, FCA and Iacobelli asserted many of the same

 arguments Ashton asserts here, including that GM’s foreign-account allegations

 were implausible and foreclosed by Judge Borman’s decision, GM’s allegations

 were improperly based upon “information and belief,” and GM’s state law claims

 against Iacobelli were baseless. (General Motors LLC v. Iacobelli, et al., Case No.

 20-cv-12668 (E.D. Mich.) at Dkt. Nos. 16 and 18.)

       Judge Robert H. Cleland, who presided over the removal proceedings,

 emphatically rejected these arguments. (Id. at Dkt. No. 22 (“Remand Order”).) For

 example, Judge Cleland rejected FCA’s argument that GM had “not adequately pled

 that Defendant Iacobelli advanced his position in a bribery scheme with Defendant

 FCA by committing corporate espionage.” (Remand Order 9-10.) Given GM’s

 “detailed description of the alleged conspiracy provided in the complaint,” including

 allegations that Iacobelli had been compensated with millions of dollars held in

 foreign accounts, Judge Cleland found FCA’s argument that GM failed to adequately

 plead its claims “rather remarkable.” (Id. at 10.) Judge Cleland also concluded that

 GM’s “information and belief” allegations were not only proper but served an

 important legal purpose. As he explained, “[p]leading on information and belief is

 important and useful where the proof of allegations is within the possession of

 others,” and “[d]etailed and intricate financial information” about the foreign

 accounts, “which Defendants allegedly took great efforts to conceal, is not



                                          15
Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 22 of 56 PageID: 580




 presumably in the possession of Plaintiff.”      (Id. at 11-13.)   Regarding GM’s

 allegations that Iacobelli had joined GM in order to pass confidential information to

 FCA (like the instant claim against Ashton), Judge Cleland found that “it is hard to

 imagine a more clear-cut case for breach of fiduciary duties.” (Id. at 9.) GM’s

 allegations that “Iacobelli allegedly continued to receive payments through foreign

 bank accounts from one of Plaintiffs’ primary competitors to advance the

 competitor’s business interests and corrupt labor relations to the disadvantage of

 Plaintiffs . . . plainly alleges actions taken for Defendant Iacobelli’s personal

 interests contrary to the best interests of Plaintiffs.” (Id.) Accordingly, the court

 granted GM’s motion to remand the case to Michigan state court and made clear that

 GM’s foreign account bribery allegations, central to the complaint against Ashton,

 were adequately stated.

                                   ARGUMENT

       Ashton’s motion to dismiss has little basis in law and even less basis in the

 allegations actually pled in GM’s Complaint. The motion focuses myopically on

 GM’s allegations concerning Ashton’s involvement in an FCA-led bribery scheme,

 in a transparent effort to get some benefit out of the RICO Court’s dismissal of the

 RICO Action. But virtually every one of Ashton’s arguments suffers from a fatal

 defect: he largely ignores the allegations that he was admittedly involved in a

 separate kickback scheme involving GM’s funds that he never revealed to GM



                                          16
Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 23 of 56 PageID: 581




 during the course of his service as a member of GM’s Board. The Complaint thus

 sets forth exceedingly straightforward theories of fraud and breach of fiduciary duty:

 GM would not have accepted and compensated Ashton as a member of its Board

 had he not affirmatively concealed the fact that he was disloyal to GM and engaged

 in illegal conduct. The RICO Action has no bearing whatsoever on the adequacy of

 those allegations, for the simple reason that they were never made in that Action.

        That alone dooms the majority of Ashton’s arguments, for his naked

 assertions that GM is not really challenging or seeking to recover for that obvious

 disloyalty are squarely refuted by the 1AC. And in all events, his challenges to GM’s

 allegations about the FCA-led bribery scheme are just thinly disguised efforts to

 resist the bedrock rule that all well-pled factual allegations must be taken as true,

 and all reasonable inferences must be drawn in GM’s favor, at the motion to dismiss

 stage. Under a proper application of those settled rules, the motion should be denied

 in its entirety.

        First, collateral estoppel has no application here. No issue in this case was

 “actually litigated” or “actually decided” in the RICO Action. The RICO Court ruled

 only that GM’s RICO complaint did not satisfy the specific proximate cause standard

 applicable to RICO claims. A holding about whether a complaint alleging different

 claims against different defendants based on different allegations suffices to state

 RICO claims is completely irrelevant to whether GM’s complaint in this case states



                                          17
Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 24 of 56 PageID: 582




 fraud and breach of fiduciary duty claims against Ashton. The RICO Action did not

 involve any allegations concerning Ashton’s admitted involvement in a kickback

 scheme. That alone defeats any suggestion that the RICO Court’s ruling on the

 adequacy of a different complaint against others has any collateral estoppel effect

 here.

         Second, there is nothing “implausible” about GM’s claims. Ashton ignores

 the fact that GM’s claims are supported by his admitted involvement in a years-long

 criminal kickback scheme while serving on GM’s Board. There is nothing complex

 or far-fetched about GM’s allegations that Ashton breached his duties by serving on

 GM’s Board of Directors while failing to reveal that scheme. And while Ashton

 takes repeated issue with GM’s additional allegations that he participated in FCA’s

 admitted scheme to bribe UAW leaders, his arguments ignore the bedrock rule that

 well-pled factual allegations must be taken as true. Ashton’s attempts to complicate

 GM’s straightforward claims and advance competing explanations for his conduct

 provide no basis for dismissal under Rule 12(b)(6).

         Third, GM has sufficiently stated fraud claims based on Ashton’s admitted

 conduct in orchestrating the CHR kickback scheme while serving as a GM director.

 In particular, Ashton embezzled money from the GM-funded CHR, concealed it, and

 then stood silently by as GM relied on Ashton’s misrepresentations and omissions

 by continuing to fund the CHR year after year. Once again, Ashton’s argument



                                         18
Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 25 of 56 PageID: 583




 simply fails to address these allegations. Instead, he argues that GM’s fraud claims

 are insufficient because GM failed to allege a precise connection between Ashton’s

 fraudulent conduct and the harm GM suffered as a result of the 2015 collective

 bargaining negotiations. This assertion is incorrect given the allegations in the 1AC

 that Ashton used his role on GM’s Board to pass confidential information related to

 the 2015 negotiations to the UAW and, ultimately, FCA. (1AC ¶ 90.) And Ashton

 does nothing to rebut GM’s straightforward claims of fraud, injury, and damages

 based on Ashton’s admitted role in stealing funding for the CHR from GM through

 his scheme. Whether GM can prove additional theories of injury and harm are

 questions to be resolved after full discovery.

       Fourth, GM’s fiduciary duty claims against Ashton are not time-barred. Even

 if Michigan’s three-year limitations period applies, GM has alleged in detail that

 fraudulent concealment tolled the statute of limitations. Ashton’s intentional and

 strategic decision to not address GM’s fraudulent concealment allegations in his

 opening brief renders any counter-argument waived. In all events, the allegations in

 the 1AC are more than sufficient to raise factual issues related to concealment,

 knowledge, and due diligence that cannot be resolved on a motion to dismiss.




                                           19
Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 26 of 56 PageID: 584




 I.      Collateral Estoppel Does Not Bar GM’s Claims.
         Ashton’s collateral estoppel argument is premised on fundamental

 misunderstandings of the law and GM’s allegations.4 According to Ashton, because

 a federal district court dismissed a complaint in which GM asserted RICO claims

 against different defendants based on FCA and FCA NV’s scheme of bribing UAW

 officials, GM is estopped from pressing any of its separate state law claims against

 him. (See Br. 20 (asserting that “[a]ll of GM’s claims in this lawsuit depend on the

 alleged existence of bribery and corporate espionage schemes which have already

 been ruled implausible by the [RICO] court, based on virtually identical factual

 allegations”).) That assertion is wrong.

         The party seeking to apply collateral estoppel must establish several elements:

 “(1) the issue sought to be precluded must be the same as the one involved in the

 prior action; (2) the issue must have been actually litigated; (3) the issue must have

 been determined by a valid and final judgment; and (4) the determination must have


 4
      Ashton’s argument is also based on the wrong body of law, although that ends up
      not mattering much. Ashton cites New Jersey law as the relevant source for
      establishing collateral estoppel. (Br. 20.) But the underlying order is a federal
      court order, so this Court must apply federal law to determine its preclusive
      effect. See Doe v. Hesketh, 828 F.3d 159, 171 (3d Cir. 2016) (“When examining
      the preclusive effect of a prior federal court determination, we apply federal law
      principles of collateral estoppel.”). In all events, “federal and New Jersey state
      common law regarding the principles and application of collateral estoppel (or
      issue preclusion) are substantively similar if not identical.” In re Chung-Hwan
      Kim, 2018 WL 671467, at *34 (Bankr. D.N.J. Jan. 31, 2018).


                                            20
Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 27 of 56 PageID: 585




 been essential to the prior judgment.” In re Doctoroff, 133 F.3d 210, 214 (3d Cir.

 1997). Ashton’s collateral estoppel argument fails at the threshold, for the RICO

 Action did not involve (let alone “actually litigate”) any of “the same” issues

 presented here. David v. Wells Fargo Fin. Inc., 2008 WL 11510645, at *2 (D.N.J.

 Dec. 18, 2008) (denying motion to dismiss on collateral estoppel because “the issue

 before this Court is not identical to the issue” before the first court); In re Hawkins,

 231 B.R. 222, 232 (D.N.J. 1999) (collateral estoppel did not apply to issue that was

 “never actually litigated”); Nat’l Med. Imaging, LLC v. U.S. Bank, N.A., 2019 WL

 4076768, at *13 (E.D. Pa. Aug. 28, 2019) (same).

       The question before this Court is whether the 1AC plausibly alleges that

 Ashton defrauded GM and breached his fiduciary duty to GM. That question was

 not before the RICO Court. The complaint the RICO Court dismissed did not allege

 any claims against Ashton, let alone allege claims identical (or pled identically) to

 the claims pressed here. (RICO Action at Dkt. No. 1.) The RICO complaint pressed

 different claims against different defendants supported by different allegations.

 Whether that complaint plausibly alleged proximate cause under RICO (an issue

 presently on appeal to the Sixth Circuit) has no bearing on whether the 1AC

 plausibly alleges that Ashton defrauded GM and breached his fiduciary duties. The

 question when assessing whether a claim clears the plausibility bar is whether “the

 plaintiff pleads factual content that allows the court to draw the reasonable inference



                                           21
Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 28 of 56 PageID: 586




 that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.

 662, 678 (2009). The RICO Court’s conclusion that GM’s RICO complaint did not

 allow it to draw the reasonable inference that FCA’s racketeering conduct

 proximately caused GM injury says nothing about whether the 1AC allows this

 Court to draw the reasonable inference that Ashton defrauded or breached his

 fiduciary duties to GM.

       That is perhaps best illustrated by the fact that the FCA-led bribery scheme at

 the heart of the RICO Action is only part of the allegations against Ashton here.

 GM’s claims against Ashton also rest on his admitted years-long scheme of soliciting

 and receiving kickbacks for goods provided to the GM-funded CHR. (See Section

 II.A.) No allegations related to the CHR scheme were ever included in the RICO

 Action or otherwise before the RICO Court. That is not the only respect in which

 the factual allegations in the 1AC are not identical to the factual allegations in the

 operative complaint, or even the proposed amended complaint, in the RICO Action.

 Even on just the issue of the foreign accounts, the 1AC contains more detailed

 allegations, including the specific financial institutions where these accounts are

 held. (1AC ¶¶ 57-58.) The RICO Court cannot possibly have resolved whether

 kickback allegations that it had no occasion to consider would suffice to support

 fraud and breach of fiduciary duty claims that were not before it.




                                          22
Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 29 of 56 PageID: 587




       Ignoring that flaw in his logic, Ashton focuses on the fact that the RICO Court,

 when rejecting GM’s request to file an amended complaint, refused to draw the

 inference from the foreign accounts evidence that Ashton and others were

 participating in an FCA-led infiltration of a labor organization through bribery and

 kickbacks with the goal of directly harming GM. But the RICO Court did not—and

 could not—find it implausible as a matter of fact that Ashton participated in such a

 scheme, thereby precluding GM from ever pressing such an allegation again. It

 simply found the particular allegations with which it was presented insufficient to

 support the inferences GM asked it to draw in the context of that particular complaint

 and the claims it pressed. Perhaps the RICO Court would have viewed those

 allegations differently had it been confronted with a complaint asserting state law

 claims against Ashton buttressed by additional allegations that he had already proven

 himself willing to participate in criminal activity at GM’s expense when he

 orchestrated a kickback scheme involving GM funds. One cannot know, because

 the RICO Court had no occasion to consider such a complaint.

       That illustrates the basic problem with trying to ascribe collateral estoppel

 effect to the inferences a court was or was not willing to draw from allegations in a

 different complaint alleging different claims—a point Judge Cleland implicitly

 recognized when he rejected FCA’s argument that GM had “not adequately pled that

 Defendant Iacobelli advanced his position in a bribery scheme with Defendant FCA



                                          23
Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 30 of 56 PageID: 588




 by committing corporate espionage” in its Michigan state law complaint. (Remand

 Order 9-10.) Indeed, even when RICO and state law claims rest on the exact same

 allegations, whether those allegations satisfy RICO’s proximate cause standard does

 not determine whether they satisfy the causation for a state law claim. Lerner v.

 Fleet Bank, N.A., 459 F.3d 273, 284 (2d Cir. 2006), establishes this point clearly.

       In Lerner, the plaintiff brought a RICO claim as well as a variety of related

 state law claims based on the same factual allegations. Id. at 278. The district court

 dismissed the RICO claim for lack of proximate cause and declined to exercise

 supplemental jurisdiction over the state law claims. Id. The Second Circuit affirmed

 the dismissal of the RICO claim, but determined that diversity jurisdiction existed

 over the state law claims. Id. On remand, the district court dismissed the state law

 claims, holding that because proximate cause was not satisfied on the RICO claim,

 causation must likewise fail on the state law claims. Id. The Second Circuit

 disagreed, holding that its conclusion “that the plaintiffs had not pleaded facts

 sufficient to support a finding of proximate cause in the RICO action . . . does not

 necessarily mean that their injuries were, under the facts alleged, not proximately

 caused by the banks’ actions for purposes of the plaintiffs’ claims under the common

 law.” Id. at 284.

       This case is even more clear-cut than Lerner, for it does not even involve the

 same allegations, let alone the same complaint. That suffices to distinguish the little



                                           24
Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 31 of 56 PageID: 589




 authority Ashton cites on this point, which stands for nothing more than a motion to

 dismiss ruling can be entitled to collateral estoppel effect. (Br. 22-23.) Ashton cites

 no case in which a court held that another court’s ruling on the adequacy of the

 allegations in a complaint pressing one set of claims precluded the plaintiff from

 relying on similar allegations in a different complaint pressing different claims.

 Ashton thus comes nowhere close to clearing the high bar required to dismiss claims

 on collateral estoppel grounds. See Kauffman v. Moss, 420 F.2d 1270, 1274 (3d Cir.

 1970) (“Reasonable doubt as to what was decided by a prior judgment should be

 resolved against using it as an estoppel.”).

 II.   GM’s Claims Easily Clear The “Plausibility” And “Particularity” Bars.
       Trying the same tactic from another angle, Ashton next argues that even if the

 RICO Action does not support collateral estoppel, it still compels the conclusion that

 GM’s claims are not supported by plausible or adequate allegations. But Ashton

 once again ignores the fact that all of GM’s claims are supported by his admitted

 involvement in a years-long criminal kickback scheme to embezzle money from the

 GM-funded CHR. There is nothing “implausible” about a scheme to which Ashton

 admitted.   GM’s allegations about the FCA bribery scheme in which Ashton

 participated are likewise plausible. They, too, flow directly from more than a dozen

 criminal indictments and plea agreements. Ashton again tries to piggyback off Judge

 Borman’s RICO analysis, arguing that GM has not adequately alleged that this



                                           25
Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 32 of 56 PageID: 590




 scheme was the direct cause of various actions by FCA. But again, Judge Borman’s

 analysis of the RICO proximate cause issue has no bearing on the adequacy of GM’s

 claims that Ashton defrauded and breached his fiduciary duties he owed GM.

       A.    GM Plausibly Alleges That Ashton Accepted Kickbacks and
             Disclosed Proprietary Information to a Competitor.
       Ashton begins his plausibility argument with the bald assertion that “all” of

 GM’s claims depend on “theories of bribery and corporate espionage.” (Br. 24.)

 That is incorrect. Ashton ignores the fact that GM has asserted claims against

 Ashton that do not rely upon the FCA bribery scheme or the existence of any

 foreign accounts. GM alleged that Ashton received kickbacks before he joined

 GM’s Board, that he continued receiving kickbacks after he joined GM’s Board, and

 that he never disclosed the scheme to GM. Ashton has admitted his involvement in

 that illegal kickback scheme, and has admitted that the scheme defrauded GM. He

 cannot deny that he hid those facts from GM. Those acts support straightforward

 claims of breach of fiduciary duty and fraud that are not dependent on any of the

 FCA-led bribery scheme or foreign account allegations with which he takes issue.

 (See 1AC ¶ 115 (alleging breach of fiduciary duty based on CHR scheme); ¶ 120

 (alleging fraud based on CHR scheme); ¶ 126 (alleging fraud by omission based on

 CHR scheme).)

       That said, GM’s bribery-based allegations readily clear the low plausibility

 bar. In addition to alleging that Ashton (admittedly) participated in a kickback


                                         26
Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 33 of 56 PageID: 591




 scheme involving GM’s funds, GM alleges that Ashton funneled GM’s confidential

 information to FCA, GM’s competitor, in exchange for bribes. (1AC ¶ 91.) GM

 alleges in detail what information Ashton received, when he received it, what

 information he passed to FCA, and how he was compensated for doing so. (Id. ¶¶ 77,

 90-91.)   Ashton cannot seriously dispute that a sitting director who funnels

 confidential information from a company’s boardroom to a competitor in exchange

 for money has breached his duties to the corporation. As Judge Cleland put it after

 reviewing similar allegations that GM asserted against its former employee Alphons

 Iacobelli: “[I]t is hard to imagine a more clear-cut case for breach of fiduciary

 duties.” (Remand Order 9 (emphasis added).)

       Relying on Judge Borman’s dismissal of a different complaint pleading

 different claims against different defendants, Ashton asks this Court to simply

 disregard all of these allegations as “implausible” or “conclusory.” But it is black

 letter law that the factual allegations in a complaint must be taken as true at the

 motion to dismiss stage. See Univ. of Scis., 961 F.3d at 208. Allegations may be

 disregarded only when they “amount to nothing more than a ‘formulaic recitation of

 the elements’ of a … claim,” with little or no factual content to support them. Iqbal,

 556 U.S. at 696; see also, e.g., Santiago v. Warminster Twp., 629 F.3d 121, 129-30

 (3rd Cir. 2010). The 1AC contains far “more than an unadorned, the-defendant-

 unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. And its detailed factual



                                          27
Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 34 of 56 PageID: 592




 allegations may not be dismissed as “conclusory” just because Ashton maintains that

 they are not true.

       At any rate, Ashton’s re-telling ignores that FCA executives have admitted in

 criminal plea agreements that FCA paid millions of dollars to UAW officials to

 obtain competitive advantages. (1AC ¶ 4.) It also ignores that Ashton himself has

 admitted participating in a kickback scheme while serving as a GM director. (Id.

 ¶ 3.) And on top of that, GM alleges that FCA NV compensated Ashton and other

 UAW officials—including Williams, who hand-picked Ashton to serve as the UAW

 Trust’s designee on GM’s Board (id. ¶ 72)—with substantial funds in foreign

 accounts at the same time FCA was making unlawful payments to try to grease the

 skids with the UAW and force a merger with GM. As Vice President of the UAW’s

 GM Department, Ashton was at the center of negotiations that resulted in Defendants

 causing the UAW to increase GM’s labor costs in 2011; as a GM director in 2015,

 Ashton was at the center of sensitive discussions concerning GM’s labor

 negotiations and FCA’s merger proposals. (Id. ¶ 77.) No logical leaps are required

 to infer, as GM alleges, that Ashton, who had already proven himself more than

 willing to betray and victimize GM for cash, provided confidential details about

 GM’s labor strategy and analysis of a potential merger to FCA, an entity that had

 already proven itself more than willing to pay bribes. (Id. ¶ 78.) As Judge Cleland

 concluded in rejecting a nearly identical effort to declare allegations of Iacobelli’s



                                          28
Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 35 of 56 PageID: 593




 participation   in   this   payment-for-information   scheme   “implausible”    and

 “conclusory,” “This is a rather remarkable assertion, given the detailed description

 of the alleged conspiracy provided in the complaint.” (Remand Order 10 (emphasis

 added).)

       Ashton protests that GM has not yet proven the precise extent to which his

 actions harmed GM. But Ashton’s efforts to portray the connection between his

 misconduct and harm to GM as byzantine rest on mischaracterizations, and the

 “elaborate construct” he describes is entirely his own invention. (Br. 14.) GM

 alleges that Ashton (a) participated in a criminal kickback scheme involving GM

 funds, (b) participated in a bribery scheme involving GM’s competitor, and

 (c) passed GM’s confidential information to a competitor in exchange for money, all

 while getting paid by GM to serve as a director on GM’s Board. (1AC ¶¶ 113-15.)

 It hardly requires any “daisy chain” to grasp the glaringly obvious point that GM

 was harmed when it unwittingly accepted and compensated a director who

 affirmatively concealed his participation in criminal schemes to harm GM. (Br. 14.)

       Ashton’s contrary argument rests on the fallacy that GM must connect his

 misconduct to some “strategic” or “collective bargaining” advantage ultimately

 obtained by FCA. (Br. 27-29.) But Ashton’s liability in this lawsuit does not depend

 on what FCA did with the information it bought, let alone on whether FCA’s conduct

 is actionable under RICO (or any other law). Thus, the Court need not wade into



                                          29
Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 36 of 56 PageID: 594




 whether FCA’s bribes “directly” harmed GM under the (incorrect) RICO causation

 standard articulated and applied by Judge Borman. (See id. at 26 (quoting Borman

 order dismissing GM’s RICO claims).) Nor must the Court weigh “alternative

 explanations” for FCA’s “2015 collective bargaining behavior.” (Id. at 27-28.)

 Whatever FCA’s motivations, and however FCA’s misconduct harmed GM, GM’s

 allegations against Ashton rest on specific statements Ashton made (or did not make)

 to GM in his capacity as a GM board member, and how Ashton’s concealment of

 his involvement in criminal misconduct harmed GM. Whether GM sufficiently

 alleged causation against different defendants under a different statute with a

 different causation standard has no bearing on whether those allegations suffice to

 state fraud and breach of fiduciary duty claims against Ashton.

       In all events, that it may be possible to imagine alternative explanations for

 FCA’s bargaining behavior notwithstanding GM’s detailed allegations that it was

 the result of the admitted bribery scheme does not render those allegations

 implausible. “To survive a motion to dismiss, [GM’s] allegations need not rule out

 all potential alternative explanations.”    Deborah Heart & Lung Ctr. v. Penn

 Presbyterian Med. Ctr., 2011 WL 6935276, at *6 (D.N.J. Dec. 30, 2011). Moreover,

 “even assuming a different inference is also plausible, at the motion to dismiss stage,

 [the Court] must view the allegations in the light most favorable to [GM] and draw

 all reasonable inferences in [GM’s] favor.” Aetna Life Ins. Co., 967 F.3d at 233.



                                            30
Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 37 of 56 PageID: 595




 Deciding which of two competing inferences the facts best support is the job of a

 jury presented with a complete record.          Ashton’s speculation regarding the

 motivation behind FCA’s and the UAW’s bargaining conduct—which even Ashton

 does not claim was innocent—has no place in a motion to dismiss.

        B.    GM’s Foreign Account Allegations Satisfy Rule 9(b).

        FCA argues that GM’s fraud claims were not pled with the requisite

 particularity. But those claims readily satisfy Rule 9(b), under which plaintiffs

 “must plead or allege the date, time, and place of the alleged fraud or otherwise inject

 precision or some measure of substantiation into a fraud allegation.” Caspersen,

 441 F. Supp. 3d at 35.5 GM alleged in detail precisely how Ashton defrauded GM,

 explaining exactly what he concealed from GM, when he concealed it, and how.

 (See 1AC ¶¶ 119-20, 125-28.)

        Ashton attacks none of this, but rather focuses myopically on the allegations

 concerning one particular aspect of the fraud—namely, the foreign accounts. But

 setting aside the problem that GM has also pled theories that do not depend on those

 allegations, the account allegations likewise readily satisfy Rule 9(b). They detail

 the location and name of the financial institution in which the accounts in the name


 5
     Rule 9(b) does not apply to GM’s state law claim for breach of fiduciary duty.
     See In re Fruehauf Trailer Corp., 250 B.R. 168, 197-98 (D. Del. 2000) (“[T]he
     Rule 9(b) heightened pleading requirement generally does not apply to the state
     law claim[] of breach of fiduciary duty. . . .”).


                                           31
Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 38 of 56 PageID: 596




 of Ashton and/or his charity (as well as admitted participants in the FCA bribery

 scheme) were held, and they allege that those accounts were used for the payment

 of bribes to Ashton from GM’s competitor. (See 1AC ¶¶ 57-58.) That plainly

 suffices to “provide notice of the ‘precise misconduct’ with which [Ashton is]

 charged.” Caspersen, 441 F. Supp. 3d at 36; see also United States v. Kensington

 Hosp., 760 F. Supp. 1120, 1125–26 (E.D. Pa. 1991) (“Rule 9(b) was not intended to

 require a plaintiff to know every detail before he or she could plead fraud. Its

 purpose was to prevent general allegations of fraud that did not give defendants fair

 notice of the charges against them.”). (See Remand Order 13 (noting that “Plaintiff’s

 [foreign account allegations] are in no way conclusory.”).) No more is required and

 the further details of the accounts are in Ashton’s possession. See Hunt Const. Grp.,

 Inc. v. Farina, No. CIV. 11-4933 FSH PS, 2012 WL 72286, at *5 (D.N.J. Jan. 10,

 2012) (“[B]ecause a significant amount of information . . . is likely in defendants’

 exclusive possession, plaintiff is entitled to seek that information via discovery to

 further develop the record, as [it] has set forth sufficient factual allegations to support

 [its] claims.”) (quotations omitted).

       Ashton argues that GM “does not set forth the factual basis” for alleging that

 those accounts were used to pay bribes (Br. 35), but once again, that ignores GM’s

 detailed allegations. To start, multiple FCA officials have admitted that FCA

 bribed UAW officials in order to obtain competitive advantages. (1AC ¶¶ 4, 21-



                                             32
Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 39 of 56 PageID: 597




 27.) FCA NV has also admitted bribing politicians using foreign accounts—the

 same means used to bribe Ashton here. (Id. ¶ 59.) Moreover, Ashton was not alone

 in receiving the funds. GM alleges that FCA and FCA NV bought the control of

 multiple UAW leaders through foreign accounts, including former President

 Williams, who is implicated in the bribery scheme. (Id. ¶ 15.) “[T]he only

 reasonable explanation that this closely connected group of individuals would have

 such foreign accounts in countries and financial institutions known for money

 laundering is that they were facilitated and funded by FCA and FCA NV.” (Id. ¶ 59.)

 Indeed, Ashton does not even attempt to proffer an innocent explanation for why he

 and other UAW officials would have foreign accounts, or the means to populate

 them, but for the admitted bribery scheme.

       Instead, Ashton faults GM for failing to provide even more detail about the

 accounts.   But none of the “precision” he demands—including minute details

 regarding which FCA entity funded the accounts and how much money was

 provided in bribes—would materially affect GM’s claims or Ashton’s ability to

 defend against them. (Br. 33-34.) Moreover, Rule 9(b) does not require omniscient

 knowledge of facts defendants go to great lengths to conceal. To the contrary, courts

 “apply the rule with some flexibility and should not require plaintiffs to plead issues

 that may have been concealed by the defendants.” Caspersen, 441 F. Supp. 3d at

 36. Otherwise, applying Rule 9(b) “prior to discovery may permit sophisticated



                                           33
Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 40 of 56 PageID: 598




 defrauders to successfully conceal the details of their fraud.” Christidis v. First Pa.

 Mortg. Tr., 717 F.2d 96, 100 (3d Cir. 1983). GM alleges that the foreign accounts

 were one means among many to conceal FCA’s bribery scheme. (1AC ¶¶ 57,

 107(a).) As Judge Cleland stated in rejecting a nearly identical attack on the foreign

 account information, “[d]etailed and intricate financial information, which

 Defendants allegedly took great efforts to conceal, is not presumably in the

 possession of” GM. (Remand Order 13.) Indeed, GM was able to uncover the

 information it does have only after months of extensive investigation. (1AC ¶ 57;

 see Br. 31-32 (describing investigation that uncovered foreign accounts).)

       Ashton also faults GM for making certain allegations on “information and

 belief.” But “pleading upon information and belief is permissible where it can be

 shown that the requisite factual information is peculiarly within the defendant’s

 knowledge or control.” McDermott v. Clondalkin Grp., Inc., 649 F. App’x 263, 268

 (3d Cir. 2016) (internal quotations omitted). In rejecting a similar argument by FCA

 and Iacobelli, Judge Cleland likewise recognized that information and belief

 pleading “is important and useful where the proof of allegations is within the

 possession of others.” (See Remand Order at 12 (citing authorities).) “Otherwise,

 federal pleading rules would implicitly require pre-complaint discovery, and

 defendants would have little incentive and no legal obligation to comply.” (Id.)

 Ashton does not and cannot dispute that information concerning his foreign accounts



                                           34
Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 41 of 56 PageID: 599




 is exclusively within his possession, making GM’s pleadings on information and

 belief entirely permissible.

 III.   GM Has Stated Actionable Fraud Claims Against Ashton.

        Ashton next argues that GM failed to plausibly allege all the elements of a

 fraud claim under New Jersey law. Once again, these arguments either ignore GM’s

 allegations or refuse to accept them as true. Under a proper application of settled

 pleading standards, those allegations more than suffice to state a claim against

 Ashton for fraud.

        A.    GM’s Fraud Claims Against Ashton Are Straightforward.

        Under New Jersey law, the elements of a fraud claim are: “(1.) A material

 misrepresentation of a presently existing or past fact; (2.) Knowledge or belief by

 the Defendant of its falsity; (3.) An intention that the other person rely on it; (4.)

 Reasonable reliance thereon by the other person; and (5.) Resulting damages.” City

 of Millville v. Rock, 683 F. Supp. 2d 319, 329 (D.N.J. 2010). New Jersey also

 recognizes a cause of action for fraud by omission so long as the defendant had a

 duty to disclose. Fiduciaries have such a duty. Schechter v. Hyundai Motor Am.,

 2019 WL 3416902, at *9 (D.N.J. July 29, 2019), reconsideration denied, 2020 WL

 1528038 (D.N.J. Mar. 31, 2020).

        Ashton does not dispute that, as a director, he owed GM fiduciary duties and

 a duty to disclose. And GM’s fraud claims are based on conduct to which Ashton



                                          35
Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 42 of 56 PageID: 600




 has admitted: Ashton designed a criminal kickback scheme in which he siphoned

 GM-funded CHR money, and he lied about this kickback scheme and failed to

 disclose it while serving as a director-fiduciary on GM’s board. (1AC ¶¶ 3, 119,

 128.) Contrary to Ashton’s assertion, no “labyrinthine chain of causation” is

 required to connect that fraudulent conduct to GM’s harm. (Br. 38.) Ashton made

 fraudulent misrepresentations and omissions that obscured his admitted role in the

 CHR kickback scheme and his receipt of illicit payments from FCA. And because

 of Ashton’s fraudulent conduct, GM unwittingly continued to fund the CHR with

 more than it would have cost but for Ashton’s scheme and continued to pay his

 director salary notwithstanding his concealed disloyalty. (1AC ¶¶ 118-31.) GM

 thus has alleged a clear path between Ashton’s fraudulent misrepresentations and

 omissions and harm to GM. Whether GM can also prove that Ashton’s conduct

 caused the harm that GM suffered as a result of the 2015 CBA is therefore beside

 the point at this stage, for GM has alleged straightforward theories of harm that are

 directly traceable to Ashton’s admitted fraudulent conduct as a GM director.

 Nothing more is required to withstand a motion to dismiss.

       B.     GM Sufficiently Alleged that Ashton               Made     Fraudulent
              Misrepresentations and Omissions.

       Ashton maintains that GM failed to allege the misrepresentation element of

 its fraud claims. In fact, GM alleged numerous material misrepresentations and

 omissions that Ashton made within the context of his role as a GM director-


                                          36
Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 43 of 56 PageID: 601




 fiduciary. For example, GM alleged that Ashton failed to disclose the receipt of any

 bribes from FCA, and that Ashton failed to disclose the kickback scheme involving

 CHR funds. (1AC ¶¶ 126-27.) These omissions were plainly material. Further, GM

 was relying on Ashton as a director-fiduciary “to communicate to his principal facts

 relating to the business which ought in good faith be made known,” which Ashton

 failed to do. Morris Assocs., Inc. v. DiStefano, 2012 WL 2019083, at *3 (Mich.

 App. June 5, 2012); see also Triton Const. Co., Inc. v. E. Shore Elec. Servs., Inc.,

 2009 WL 1387115, at *14 (Del. Ch. May 18, 2009), aff’d, 988 A.2d 938 (Del. 2010)

 (“Agents owe a duty to disclose relevant information if they have notice of facts

 which they should know may affect the decisions of their principals as to their

 conduct.”). (See 1AC ¶¶ 125-31).

       GM also alleged material misrepresentations that Ashton made, and that GM

 plainly relied upon given Ashton’s role as a director-fiduciary. For example, GM

 alleged that in specific board questionnaires that Ashton completed in 2015, 2016,

 and 2017, Ashton misrepresented that he had not received anything of value from a

 third party in consideration for his service as a GM director. (Id. ¶ 119.) But as the

 1AC alleges, Ashton received compensation from third parties in the form of illicit

 CHR vendor kickbacks (and finally pled guilty to doing so (id. ¶ 3)), and accepted

 bribes from FCA in exchange for confidential GM information. (Id. ¶ 120.)




                                          37
Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 44 of 56 PageID: 602




       Ashton does not dispute that he fraudulently omitted material facts that he had

 a duty to disclose because of his role as a director-fiduciary. Instead, Ashton focuses

 on his fraudulent misrepresentations, arguing that GM failed to allege that Ashton

 made any false statements. (See Br. 39-43.) Ashton’s arguments are meritless.

       First, in December 2015 and January 2017, Ashton averred that he had no

 business or financial interests or relationships with a company selling goods to the

 vehicle manufacturing industry. That was false: At the time he made those

 statements, Ashton maintained foreign accounts that had been funded with illicit

 FCA payments. (1AC ¶ 107(a).) Ashton nonetheless argues that those statements

 could not have been material or harmed GM because, when he made them, the 2015

 CBA that damaged GM had already been consummated. (Br. 40.) But that again

 ignores GM’s actual allegations of harm. GM relied on those misrepresentations

 when it agreed to employ, and then to continue employing, Ashton as a member of

 its board. (1AC ¶ 122.) Ashton cannot seriously mean to suggest that GM still

 would have accepted and compensated him as a director had he revealed that he had

 received bribes from FCA during the 2015 bargaining process.

       Second, in January 2015, December 2015, and January 2017, Ashton avowed

 that he had not received anything of value from a third party in consideration for his

 service as a GM director. Those statements likewise were false, because Ashton

 failed to disclose he received CHR kickbacks or illicit payments from FCA. Ashton



                                           38
Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 45 of 56 PageID: 603




 argues that those statements were not material for the same reason as the first set of

 statements—i.e., because they post-dated the 2015 CBA. (Br. 40-41.) But GM

 relied on those statements in continuing to employ Ashton, a disloyal director, and

 they caused GM to unwittingly fund Ashton’s CHR kickback scheme. (1AC ¶¶ 121-

 23.) Those allegations of harm connect directly to Ashton’s lies.

       Third, in April 2014 and January 2015, Ashton represented that he would

 maintain the confidentiality of GM’s information.          Ashton argues that this

 misrepresentation cannot form the basis of a fraud claim because GM has not

 plausibly alleged the existence of FCA’s underlying bribery scheme. (Br. 41-42.)

 However, as explained in Section II, GM’s allegations regarding Ashton’s receipt of

 bribes from FCA in exchange for confidential GM information readily withstand the

 pleading bar. Ashton is merely inviting the Court to discredit GM’s allegations,

 which is inappropriate at the motion to dismiss stage.

       Finally, in 2017, Ashton represented that he “adhere[d]” to GM’s Code of

 Conduct, which prohibits bribery and other improper payments. He claims that his

 representation was not false because at that time, Ashton was no longer involved in

 the CHR kickback scheme and was not receiving improper payments from FCA.

 (Br. 42-43.)   But those are factual contentions and when Ashton made this

 representation, he had already committed numerous breaches of GM’s Code of

 Conduct, including through the admitted CHR kickback scheme and his receipt of



                                          39
Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 46 of 56 PageID: 604




 illicit payments from FCA. (1AC ¶ 120.) Even if Ashton received no improper

 payments after making this representation in 2017, the statement was still false the

 moment he made it. As with Ashton’s other false statements and misrepresentations,

 GM plainly relied on this representation to its detriment because GM would not have

 continued to employ Ashton as a director-fiduciary had Ashton truthfully disclosed

 his breaches of GM’s Code of Conduct. (Id. ¶¶ 121-23.)

       In sum, GM alleges numerous fraudulent misrepresentations and omissions

 that Ashton made while serving as a GM director-fiduciary. Ashton’s self-serving

 insistence that some of his statements were true provides no basis to disregard GM’s

 well-pled allegations that they were not.

       C.     GM Adequately Alleges that Ashton’s Fraudulent Conduct Caused
              GM’s Injuries.

       Ashton’s attack on GM’s proximate cause allegations fare no better. Under

 New Jersey law, proximate cause “consists of ‘any cause which in the natural and

 continuous sequence, unbroken by an efficient intervening cause, produces the result

 complained of and without which the result would not have occurred.’” Townsend

 v. Pierre, 110 A.3d 52, 61 (N.J. 2015). GM’s allegations satisfy this standard. GM

 alleged that Ashton fraudulently misrepresented and failed to disclose his role in the

 CHR kickback scheme, as well as his receipt of illicit payments from FCA. (1AC

 ¶¶ 119-20, 126-28.) Because of this fraudulent conduct, GM unwittingly continued

 to fund the CHR at a level higher than appropriate due to Ashton’s concealed


                                             40
Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 47 of 56 PageID: 605




 corruption, to pay Ashton’s salary, and to keep Ashton on the board even though he

 was a disloyal director. (Id. ¶¶ 123, 131.) These injuries flowed directly from

 Ashton’s fraudulent conduct. Nothing more is required to state a claim for fraud.

       Continuing the theme of his brief, Ashton does not address the causation

 theory GM actually alleges. Instead, in yet another effort to conflate this case with

 the RICO Action, Ashton insists that GM must “allege that Ashton’s failure to

 confess his ongoing receipt of kickback payments while serving on GM’s board of

 directors led directly to GM’s consummation of the 2015 CBA with the UAW.”

 (Br. 43-44, 49 (emphasis added).) Indeed, Ashton even goes so far as to assert that

 “GM is not claiming damages for the $250,000 by which it allegedly overfunded the

 CHR because of the kickback scheme.” (Id. at 49.) That claim is baffling. The 1AC

 expressly alleges that “as a result of Ashton’s fraudulent misrepresentations and

 omissions, Ashton was nominated to GM’s Board and GM paid him compensation

 [and] GM continued to unknowingly fund inflated vendor contracts at the CHR that

 lined the pockets of Ashton and his co-conspirators.” (1AC ¶¶ 123, 131.) And it

 expressly requests as damages “the recoupment of monies paid by GM to Ashton for

 service as a director on GM’s Board and further damage GM suffered as a result of

 Ashton’s breaches of fiduciary duty, fraudulent statements and omissions, and other

 unlawful acts.” (Id. at 60.)




                                          41
Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 48 of 56 PageID: 606




       Rather than address these allegations, Ashton asserts in a footnote that “If GM

 does claim these damages, Defendant will respond to GM’s arguments on reply.”

 (Br. 49 n.11.) But GM has already expressly “claim[ed] these damages” in the 1AC.

 Ashton’s deliberate decision not to address critical allegations that plainly appear on

 the face of the complaint constitutes waiver, as “[i]t is hornbook law that arguments

 raised for the first time in a reply brief are waived[.]” Aiellos v. Zisa, 2009 WL

 3486301, at *1 (D.N.J. Oct. 20, 2009). At any rate, it is hard to imagine what

 purported pleading deficiency Ashton could conjure up with an allegation that GM

 would not have paid him to serve on its board had he revealed that he had

 orchestrated a kickback scheme involving GM funds.

       D.     GM’s Fraud Damages are not Speculative.

       Similar to his argument on proximate causation, Ashton erroneously insists

 that GM’s theory of damages depends on proving that Ashton’s fraud caused the

 harms GM suffered as a result of the 2015 CBA, as well as prior labor efficiencies

 that FCA received and that GM was denied. (Br. 51-52.) Again, Ashton miscasts

 GM’s claim and ignores the fraud damages that are easy to trace and quantify:

 namely, the compensation Ashton received as a disloyal director, as well as the

 money GM spent in funding the CHR that Ashton corrupted and lied about.

       Instead of addressing these damages, Ashton relies on cases standing for the

 proposition that fraud damages cannot be too speculative, and that “a plaintiff must



                                           42
Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 49 of 56 PageID: 607




 also show that the defendant’s conduct was a substantial factor in causing a loss.”

 (Br. 50 (citing Stanley Co. of America v. Hercules Powder Co., 108 A.2d 616, 626

 (N.J. 1954)).) That is not a controversial proposition; GM agrees that damages that

 are too speculative are ultimately unrecoverable. But Ashton does not even try to

 argue that the CHR and salary damages, which are easily calculable and readily

 traceable to Ashton’s fraudulent conduct, are too “speculative” to recover. (See Br.

 50-52.) Moreover, he relies upon numerous cases that were in a different procedural

 posture and thus applied a standard of proof that is inapplicable here. See, e.g.,

 Churchill Downs v. NLR Entm’t, LLC, No. CV143342KMMAH, 2017 WL 899927,

 at *13 (D.N.J. Mar. 6, 2017) (granting a motion for summary judgment dismissing

 a fraud claim); Finderne Mgmt. Co. v. Barrett, 955 A.2d 940, 944-45 (N.J. App. Div.

 2008) (reviewing a fraud claim that had proceeded to a jury); McConkey v. AON

 Corp., 804 A.2d 572, 576 (N.J. App. Div. 2002) (reviewing a jury verdict that had

 awarded fraud damages).

       Ashton also ignores the difference between the fact of damages and the proof

 of damages.    “The rule relating to the uncertainty of damages applies to the

 uncertainty as to the fact of damage and not as to its amount, and where it is certain

 that damage has resulted, mere uncertainty as to the amount will not preclude the

 right of recovery.” Am. Sanitary Sales Co. v. State, Dep’t of Treasury, Div. of

 Purchase & Prop., 429 A.2d 403, 406 (N.J. App. Div. 1981) (emphasis added).



                                          43
Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 50 of 56 PageID: 608




 Here, GM has plainly alleged the fact of damages insofar as Ashton’s fraudulent

 conduct led GM to unwittingly overfund the CHR due to Ashton’s corruption and

 pay Ashton’s salary. This is all that is required to state a claim for fraud. Insofar as

 Ashton disputes whether GM can clearly trace Ashton’s fraudulent conduct to the

 labor-related damages that GM incurred, “uncertainty as to the amount” of damages

 attributable to Ashton’s fraud provides no basis to grant Ashton’s motion to dismiss.

 Cf. Caspersen, 441 F. Supp. 3d at 35 (noting that courts “should not require plaintiffs

 to plead issues that may have been concealed by the defendants” because otherwise,

 applying Rule 9(b) “prior to discovery may permit sophisticated defrauders to

 successfully conceal the details of their fraud”) (citations omitted).

 IV.    GM’s Breach of Fiduciary Duty Claims are Timely.

        GM’s claims are timely under both New Jersey and Michigan law. Ashton

 argues at length that New Jersey would apply Michigan law to GM’s fiduciary duty

 claims because Michigan has a more substantial connection to those claims. GM

 does not concede that Ashton is correct as a matter of New Jersey law. But this

 choice of law issue is purely academic because the claims are timely under either

 Michigan or New Jersey law.6 Ashton’s contrary argument ignores GM’s fraudulent

 concealment allegations—a point that even he acknowledges.


 6
     Ashton does not contest that these claims are timely under New Jersey’s six-year
     statute of limitations.


                                           44
Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 51 of 56 PageID: 609




          A.    Ashton Ignores, and Thus Has Waived any Challenge to, GM’s
                Extensive Fraudulent Concealment Allegations.
          Ashton’s statute of limitations argument rests on the assumption that GM’s

 claims accrued at the time of the 2015 CBA. But while Michigan has a three-year

 statute of limitations, if a claim is fraudulently concealed, then the limitations period

 does not expire until two years after the claim is or should have been discovered.

 Mich. Civ. Law § 600.5855. The 1AC expressly alleges that GM did not and could

 not have discovered Ashton’s wrongdoing until Grimes’ indictment in 2019 because

 “Ashton and the other co-conspirators took steps to fraudulently conceal their

 wrongdoing and resulting damage.” (1AC § IV; ¶ 102.) This is followed by ten

 pages of allegations detailing the existence and extent of the fraudulent concealment

 perpetrated by Ashton and his co-conspirators. Yet much like with GM’s well-pled

 allegations of injury, instead of addressing these extensive allegations, Ashton

 purports to reserve his arguments on fraudulent concealment for his reply. (Br. 59

 n.14.)

          Ashton provides no rationale for why he should be permitted to decline to

 address a core dispositive argument in his opening brief. He merely notes that “[t]he

 burden of proving fraudulent concealment is on the plaintiff.” (Id.) While true, that

 hardly empowers a defendant to intentionally sandbag a plaintiff in a motion to

 dismiss.      Obviously, the plaintiff has the burden of persuasion on all of its

 affirmative claims, but the general and well-recognized rule is that a defendant must


                                            45
Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 52 of 56 PageID: 610




 raise all arguments in its opening brief. Khosla Ventures, LLC v. Rolls-Royce

 Canada Ltd., 2012 WL 1344822, at *2 n.2 (D.N.J. Apr. 16, 2012) (refusing to

 consider argument because “it was not sufficiently raised in [the] opening brief”);

 Cobra Enters., LLC v. All Phase Servs., Inc., 2020 WL 2849892, at *1 (D.N.J. June

 1, 2020) (“this Court will not accept arguments offered for the first time in the reply

 brief”). Allowing Ashton to sequence his arguments in his preferred manner would

 prejudice GM, as GM will have no opportunity to respond to any arguments on

 fraudulent concealment that Ashton may present in his reply. The rule requiring that

 arguments must be presented in the opening brief exists precisely to avoid this

 situation. Accordingly, Ashton’s statute of limitations argument fails for the simple

 reason that he has waived any challenge to GM’s fraudulent concealment

 allegations. Zemel v. Korchmar, 2020 WL 6391193, at *3 (D.N.J. Oct. 30, 2020)

 (refusing to consider argument raised for the first time in the reply brief because

 “Plaintiffs have not had the opportunity to respond to them”).

       B.      The 1AC Sufficiently Alleges Fraudulent Concealment.

       GM adequately alleges fraudulent concealment in any event. Under Michigan

 law, the statute of limitations is tolled when the defendant fraudulently concealed

 the existence of a claim. See Mich. Civ. Law § 600.5855. For that statute to apply,

 a plaintiff must allege three elements: “1) wrongful concealment by the defendants

 of their actions; 2) failure of the plaintiffs to discover the operative facts that are the



                                             46
Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 53 of 56 PageID: 611




 basis of the cause of action within the statute of limitations; and 3) plaintiffs’

 exercise of due diligence until discovery of the facts.” State Farm Mut. Auto. Ins.

 Co. v. Pointe Physical Therapy, LLC, 107 F. Supp. 3d 772, 793 (E.D. Mich. 2015).

        The 1AC readily satisfies that standard.      The 1AC contains numerous

 allegations of the wrongful acts of concealment perpetrated by Ashton and his co-

 conspirators.7 Specifically, Ashton and his co-conspirators, including Grimes and

 Pietrzyk, took affirmative steps to conceal the kickbacks they were receiving from

 CHR vendors, including by setting up sham entities and disguising payments to hide

 them from both GM and the United States government. (1AC ¶¶ 103-06.) Ashton

 and his co-conspirators likewise actively concealed his involvement with the FCA-

 led bribery scheme through the use of hidden foreign accounts and other false

 statements. (Id. ¶¶ 106-07.) The 1AC alleges that GM did not become aware of the

 operative facts until the indictment of Ashton’s co-conspirator Grimes was unsealed.

 (Id. ¶ 102 (“It was not until the summer of 2019, with the indictment of Grimes, that


 7
     Given (a) the self-concealing nature of the underlying scheme and (b) Ashton’s
     fiduciary duties to GM, an affirmative act to conceal the claim may not even be
     required. In re Mercedes-Benz Anti-Tr. Litig., 157 F. Supp. 2d 355, 371 (D.N.J.
     2001) (recognizing that “self-concealing” frauds can satisfy fraudulent
     concealment requirements); Dry Cleaning & Laundry Inst. of Detroit, Inc. v.
     Flom’s Corp., 841 F. Supp. 212, 217 (E.D. Mich. 1993) (“Courts dispense with
     the requirement of an affirmative act of concealment in instances where the
     underlying wrong is deemed ‘self concealing.’ A self-concealing wrong is one
     in which “deception is an essential element for some purpose other than merely
     covering up the act.”).


                                          47
Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 54 of 56 PageID: 612




 GM first learned of the existence and scope of wrongdoing at the CHR by

 Ashton.”).) Likewise, it alleges that GM could not have learned of Ashton’s

 involvement in the FCA bribery scheme (and the funds Ashton was receiving

 through the foreign accounts) until very recently. (Id. ¶¶ 2, 106-08.) Finally, GM’s

 1AC specifically alleges that GM was diligent with respect to investigating the

 potential causes of action, including by closely monitoring the ongoing criminal

 investigations surrounding the alleged scheme. (Id. ¶ 108.)

       These allegations are more than sufficient to deny a motion to dismiss on

 statute of limitations grounds. Courts routinely recognize that allegations related to

 fraudulent concealment, including the plaintiff’s knowledge and due diligence, are

 matters of fact inappropriate for decision on a motion to dismiss. N. Am. Commun.,

 Inc. v. InfoPrint Sols. Co., LLC, 817 F. Supp. 2d 642, 650 (W.D. Pa. 2011)

 (“Generally, the granting of a motion to dismiss is not appropriate where the Plaintiff

 has pled fraudulent concealment and asserted its due diligence or reasons for the

 lack thereof.”); id. (“Whether the plaintiff had adequate notice of the existence of a

 cause of action by virtue of the public filing cannot be resolved on motion to dismiss

 or a motion for summary judgment.”); In re MacGregor Sporting Goods, Inc., 199

 B.R. 502, 513-14 (Bankr. D.N.J. 1995) (“This determination [of when a plaintiff

 knew or should have known of its injury] cannot be made upon a motion to dismiss

 or a motion for summary judgment”). To the extent the Court entertains Ashton’s



                                           48
Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 55 of 56 PageID: 613




 arguments related to fraudulent concealment, the Court should deny Ashton’s statute

 of limitations argument on that ground.

                                  CONCLUSION

       For the foregoing reasons, the Court should deny Ashton’s motion.




                                           49
Case 1:20-cv-12659-RBK-KMW Document 20 Filed 12/07/20 Page 56 of 56 PageID: 614




 Dated: December 7, 2020            Respectfully submitted,

                                    KIRKLAND & ELLIS LLP

                                    By: s/James E. Marina
                                    James E. Marina (N.J. Bar No. 050791996)
                                    601 Lexington Avenue
                                    New York, New York 10022
                                    Telephone: (212) 446-4800
                                    Facsimile: (212) 446-4900
                                    jmarina@kirkland.com

                                    Hariklia Karis, P.C. (pro hac vice pending)
                                    Jeffrey Willian, P.C. (pro hac vice pending)
                                    Casey McGushin (pro hac vice pending)
                                    300 North LaSalle
                                    Chicago, IL 60654
                                    Telephone: (312) 862-2000
                                    hariklia.karis@kirkland.com
                                    jeffrey.willian@kirkland.com
                                    casey.mcgushin@kirkland.com

                                    Austin Norris (pro hac vice pending)
                                    2049 Century Park East
                                    Los Angeles, CA 90067
                                    Telephone: (310) 552-4200
                                    austin.norris@kirkland.com

                                    Maisie Allison (pro hac vice pending)
                                    555 South Flower Street
                                    Los Angeles, CA 90071
                                    Telephone: (213) 680-8400
                                    maisie.allison@kirkland.com


                                    Attorneys for Plaintiffs General Motors LLC
                                    and General Motors Company




                                      50
